POFF, Justice.
A jury convicted appellant Ronald Norton Bermea of burglary of a building with intent to commit theft and assessed punishment at five years confinement. Appellant appeared pro se at trial. Sentence was imposed on August 15, 1989. No motion for new trial was filed. Appellant filed a pro se notice of appeal on October 10, 1989. Appellant did not file a motion for extension of time to file the notice of appeal. Because appellant did not file his notice of appeal within the time limits of Tex.R. App.P. 41(b), this Court is without jurisdiction to entertain the appeal. Shute v. State, 744 S.W.2d 96 (Tex.Crim.App.1988). Accordingly, the appeal is dismissed for want of jurisdiction.
It is so ORDERED.